ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s cancellation of claim 22 has rendered the rejection moot.

Allowable Subject Matter
Claims 1-1 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach or obviate the limitations of independent claim 1.
Claim 1 requires a system that includes a seal pusher and a tool case that holds the component during the procedure due to an interaction of the component flange (on the component) and a shaped groove (on the tool case).  While the prior art has examples of seal pushers (See PERGANTIS (US 20160312656 A1), FOWLER (US 2860535), FOWLER ‘902 (US 3092902), and DUGAN (US 5709018)) and tool cases than could be used as a workbench (See HICKMAN (US 4256294), STEELE (US 2791251), WALLGREN (US 2139293), COLE (US 20170341217 A1), and DILLON (US 6484391)) none of the prior art suggested a combination that resulted in a seal pusher method . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 January 2022